August 16, 2016




                                 JUDGMENT

                 The Fourteenth Court of Appeals
               KATHY BACY AND AKILAH BACY, Appellants

NO. 14-15-00973-CV                          V.

   NATIONAL COLLIEGATE TRUST, AS OF NATIONAL COLLIEGATE
                        TRUST, Appellee
               ________________________________

     Today the Court heard its own motion to dismiss the appeal from the
judgment signed by the court below on October 26, 2015. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellants, Kathy Bacy and Akilah Bacy.


      We further order this decision certified below for observance.